Citation Nr: 1103397	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder 
other than PTSD.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  The claims file was subsequently transferred to the RO in 
St. Petersburg, Florida.  

In July 2008, the Board remanded the matter for further notice 
and development.  

The Veteran has variously described his claim as involving a 
"nervous condition" and PTSD.  His medical records reflect 
various diagnoses including anxiety, depression, and PTSD.  The 
scope of a claim should be construed based on the reasonable 
expectations of a non-expert, self-represented claimant, and the 
evidence developed during the claims process.  The factors to 
consider are a veteran's description of his claim, the symptoms 
he describes; and all the information he submits or VA obtains in 
support of the claim.  Therefore, if a veteran claims service 
connection for a specific disorder, any disorder reasonably 
encompassed by the Veteran's claim must be considered.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of these 
considerations, the Board finds that the scope the Veteran's 
present claim encompasses a claim of service connection for a 
psychiatric disorder to include PTSD.  The Board, however, has 
listed the issues separately on the cover page.  This is 
necessary to avoid prejudicing the Veteran because the Board 
below grants service connection for a psychiatric disorder other 
than PTSD, but remands the issue of service connection for PTSD.  

In the July 2008 remand, the Board noted that the claims file 
contains a July 2006 letter from the Veteran indicating his 
disagreement with an April 2006 decision.  The claims file now 
appears to show that the Veteran's letter refers to a claim for 
medical expense reimbursement.  The issue must again be referred 
to the RO, however, as the April 2006 decision remains 
unassociated with the claims file, as previously indicated by the 
Board.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO previously denied the Veteran's claim of service 
connection for a psychiatric disorder in a June 1992 rating 
decision; he was notified in writing of this decision, but he did 
not file a timely notice of disagreement.  

2.  In May 2008, VA received supplemental service department 
records that existed and had not previously been associated with 
the claims file.

3.  A psychiatric disorder manifested during the Veteran's active 
service; psychiatric symptoms were continuous after service 
separation; and the weight of the competent evidence demonstrates 
that a psychiatric disorder, currently manifested by as major 
depressive disorder with psychotic features, is related to the 
Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The June 1992 RO rating decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2010).

2.  Because evidence received since June 1992 is new and 
material, the claim of service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  By extending the benefit of the doubt to the Veteran, his 
psychiatric disability, currently manifested by major depressive 
disorder with psychotic features, is due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  In the present case, in view of the favorable 
disposition below, the Board finds that all notification and 
development action necessary to render a fair decision on the 
matters decided below has been accomplished.  

II.  Petition to Reopen

The RO last denied the Veteran's claim of service connection for 
a psychiatric disorder in a June 1992 rating decision.  The 
Veteran was advised of the denial in July 1992, but he did not 
file a notice of disagreement (NOD) within one year of the 
decision.  Because he did not timely appeal the June 1992 RO 
rating decision, it became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  38 
U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  In other words, service 
connection for the Veteran's claim may be considered on the 
merits only if new and material evidence has been received since 
the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). 
 
Consideration must be given to the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  If it is found that no such evidence has been 
offered, the analysis must end, and the RO determination in that 
regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; see 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996). 
 
In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test for 
materiality established by the United States Court of Appeals for 
Veterans Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991) (the so-called "change in outcome" test).  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit in 
Hodge mandated that materiality be determined solely in 
accordance with the definition provided in 38 C.F.R. § 3.156(a).  

It is noted that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, the amendment is applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).  
In the present case, the RO received the Veteran's petition to 
reopen the case in August 1992, based on the submission of 
additional VA treatment records.  

Under 38 C.F.R. § 3.156(a) , effective prior to August 29, 2001, 
evidence is considered "new" if it was not of record at the time 
of the last final disallowance of the claim and if it is not 
merely cumulative or redundant of other evidence that was then of 
record.  See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 
Vet. App. 95, 98 (1993). "Material" evidence is evidence which 
bears directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a); Hodge, supra; cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)) (new and material evidence is defined differently for 
claims filed on or after August 29, 2001).  

Furthermore, where the new and material evidence consists of a 
supplemental report from the service department, received before 
or after the decision has become final, the former decision will 
be reconsidered.  This comprehends official service department 
records which presumably have been misplaced and have now been 
located and forwarded to the Department of Veterans Affairs.  
Also included are corrections by the service department of former 
errors of commission or omission in the preparation of the prior 
report or reports and identified as such.  38 C.F.R. § 3.156(c) 
(1992).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).   

Here, additional official service department records were 
received and associated with the claims file in May 2008, which 
was subsequent to the prior denial in June 1992.  These records 
are pertinent to the Veteran's claim because they reveal 
psychiatric complaints within six months of his enlistment.  
Moreover, the additional service records had not been previously 
associated with the claims file.  Therefore, the additional 
service records meet the requirements of 38 C.F.R. § 3.156(c).  
Accordingly, the claim must be reopened.  See 38 C.F.R. § 3.156.


III.  Entitlement to Service Connection

The Veteran contends that service connection is warranted for a 
psychiatric disorder.  

(As noted in the Introduction above, the issue of service 
connection for PTSD is being remanded for further evidentiary 
development.)  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases, including psychosis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider all 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of observable symptomatology.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report on that of which he or she has personal knowledge).  Lay 
evidence can also be competent and sufficient evidence of a 
diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Here, the Board finds that the evidence is at least in a state of 
relative equipoise in showing that the Veteran has a current 
psychiatric disorder that at least as likely as not had its onset 
during his active service.  

First, the Veteran's service treatment record (STR) reveals 
complaints and diagnosis of a psychiatric disorder.  In October 
1965, he complained of depression related to being separated from 
his wife, and anxiety related to barracks life.  In a December 
1965 Statement of Personal History, the Veteran wrote that he was 
"a nervous person" with a "mental sick[ness]," and had "nervous 
disorders [sic] when performing heavy duty."  In December 1965, 
he was diagnosed with anxiety reaction.  Similarly, an undated 
record shows an assessment of chronic anxiety reaction.  At his 
April 1967 separation examination the Veteran endorsed a history 
of frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, and nervous trouble of any sort.  
The examiner noted "Occasional nightmares."  A clinical 
psychiatric evaluation was "normal."  

The Veteran's STR, in summary, shows complaints of psychiatric 
symptoms diagnosed as anxiety reaction.  Accordingly, the 
remaining issue is whether a current psychiatric disability is 
shown to be related to the in-service symptoms.  Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 3 Vet. App. at 
225.  

In this regard, the Veteran's post-service medical records show 
nearly continuous treatment after his June 1967 service 
separation, beginning from November 1977.  In particular, a 
November 1977 VA treatment record shows complaints of 
nervousness/agitation.  The assessment was [unreadable] anxiety 
neurosis.   

Subsequent treatment records show various diagnoses, including 
generalized anxiety disorder and schizoid personality (at VA in 
September 1984), and dysthymic disorder (June 1995).  The most 
recent VA treatment records reflect a diagnosis of major 
depression with recurrent with psychotic features. 

The evidence also includes numerous medical records showing that 
the Veteran has consistently complained of symptoms since basic 
training.  For instance, at VA in November 1977, he reported 
having treatment during service, now with complaints including 
hearing voices.  

Consistent with his report of symptoms since service, a January 
1987 VA treatment note explains that the Veteran was having 
anxiety episodes with panic attacks and other symptoms, which he 
had been showing for the past 20 years.  Likewise, at the VA 
mental health clinic (MHC) in November 1988, it was noted that 
"[t]here is evidence that at that time while in service . . . 
[the Veteran] exhibited [increased] anxiety among his peers," 
involving "attempts to keep his intimacy [associated with 
symptoms of] nausea [and] headaches."  

Also supporting his claim, the evidence of record contains three 
highly pertinent medical opinions.  First, in January 1995, a 
private psychiatrist commented that the Veteran's "emotional 
problems began to surface" from the time he was drafted in 1965; 
he had symptoms during service and his "symptoms continued to 
exist even after he was discharged."  In an August 1996 addendum, 
the private psychiatrist opined that that the Veteran's 
experiences during service were a "determining factor in the 
precipitation of his psychiatric symptoms."  

Similarly, a VA physician wrote in a February 1998 letter that 
the Veteran's condition had its onset during basic training.  The 
physician also noted that improvement is unlikely due to the 
chronic nature of the disorder.  

In May 2001, a VA psychologist noted that "[r]eview of old 
records" from the Veteran's service in 1965 shows that he has 
been suffering from a psychiatric condition since 1965, assessed 
as "Chronic anxiety" at that time.  The psychologist then opined 
that the Veteran's "records are clear and leave absolutely no 
doubt that he was first treated for this same psychiatric 
condition" during service.  Therefore, it was the psychologist's 
opinion that service connection was warranted.  The psychologist 
endorsed a 1987 VA opinion that the Veteran's symptoms had been 
shown "for the past 20 years."  

The Board finds that these medical opinions are highly probative 
because they are clear and based on a factually accurate history.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In addition to these medical opinions, the Veteran's wife and a 
friend provided statements indicating that that his psychiatric 
symptoms began during service.  These statements are credible and 
competent evidence of regarding the onset of the Veteran's 
symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 
(2007) (the Board must determine whether lay evidence is 
credible); Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 
1376-77.  

The Board recognizes that a private psychiatrist in November 1982 
wrote that the Veteran "allegedly developed an emotional 
condition as a result of a" March 1982 work-related accident 
where he was involved in a motor vehicle accident (MVA).  An 
overall reading of the psychiatrist's report, however, shows that 
this comment is included as part of the psychiatrist's review of 
the Veteran's history.  The psychiatrist elsewhere noted that the 
Veteran had a history of severe symptoms with prior treatment at 
VA since 1976.  Therefore, the psychiatrist's statement is not 
intended to be an etiology opinion and it is not inconsistent 
with the favorable evidence of record.  Thus, it does not weigh 
against his claim.  

In July 1997, the Veteran underwent testing at VA for sleep 
apnea.  His VA psychiatrist wrote that the Veteran had a "sleep 
problem" that "probably" is responsible for his depressive 
disorder.  On follow-up in December 1997, the psychiatrist again 
noted depressive disorder with psychosis secondary to sleep 
apnea.  On review, the Board finds that this assessment has 
limited probative value because it is expressed in speculative 
language ("probably").  Such opinions do not provide the degree 
of certainty required for medical nexus evidence.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992).  Accordingly, the 
assessment is not sufficiently probative to outweigh the 
favorable evidence discussed above.  See Nieves-Rodriguez, 22 
Vet. App. at 304.  

For these reasons, in conclusion, the Board finds the evidence to 
be at least in a state of relative equipoise in showing that the 
Veteran has a psychiatric disorder, currently manifested by major 
depressive disorder with psychotic features, that was as likely 
as not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Accordingly, by extending the benefit 
of the doubt to the Veteran, service connection is warranted.  


ORDER

As new and material evidence has been received, the claim of 
service connection for a psychiatric disorder is reopened, and 
the appeal to this extent is allowed.

Service connection for a psychiatric disorder currently 
manifested by major depressive disorder with psychotic features, 
is granted.  


REMAND

Upon review, the Board finds that further development is 
necessary on the claim of service connection for PTSD.  

The evidentiary record currently includes a June 2001 VA opinion 
and an April 2002 VA mental health clinic opinion indicating that 
the Veteran more likely than not developed PTSD as a direct 
result of his active service experiences.  Accordingly, there is 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), and a link, established by medical evidence, between 
current symptoms and an in-service stressor.  See 38 C.F.R. 
§ 3.304(f).

The record does not, however, contain credible supporting 
evidence confirming that a claimed in-service stressor occurred.  
See id.  

The Veteran contends that he has PTSD due to an incident during 
his basic training at Fort Sam Houston in October 1965.  He wrote 
in an April 1999 statement that he witnessed another soldier 
killed during live-fire training exercises.  

In researching this claimed stressor, the United States Joint 
Services Records Research Center (JSRRC) (previously the U.S. 
Armed Services Center for Research of Unit Records) responded 
that they were unable to locate the appropriate 1965 unit history 
and were unable to document any 1965 stateside casualties.  JSRRC 
clarified, however, that they did not maintain the 1965 Morning 
Report, DA Form 1, submitted by the Veteran's battalion.  
Therefore, they recommended that an Morning Report search be 
conducted concerning casualties.  

In light of the JSRRC recommendation, the RO submitted an 
appropriate follow-up request for the Morning Report.  The RO, 
however, limited the time period for its search from December 
1965 to February 1966.  The RO searched this period after 
correctly noting that the Veteran's official Record of 
Assignments shows that he did not arrive at Fort Sam Houston for 
basic training until December 1965.  The Board points out, 
however, that the Veteran's service treatment record includes an 
entry from Fort Sam Houston in October 1965.  He received 
treatment for symptoms of depression and anxiety.  Therefore, the 
RO incorrectly determined that the Veteran was not at Fort Sam 
Houston in October 1965.  

Accordingly, further stressor development is required, to include 
attempting to obtain the Morning Reports for October 1965.  

For this reason, the issue is REMANDED for the following action:

1.  The RO must review the claims file and 
prepare a summary of Veteran's claimed 
stressor taking into account all information 
in the service records, including a medical 
record showing treatment at Fort Sam Houston 
in October 1965.  The stressor summary, 
together with a copy of the DD 214 and this 
remand, and all pertinent documents, should 
be sent to the U.S. Army and Joint Services 
Records Research Center (JSRRC).  That agency 
should be asked to provide all information 
that might corroborate the Veteran's alleged 
stressor, to include morning reports and/or 
unit histories for October 1965.  To the 
extent the JSRRC is unable to confirm the 
claimed stressor, the RO should subsequently 
undertake any further steps necessary to 
attempt to verify the stressor.

All records and responses received must be 
associated with the claims file.   

2.  After completing the requested action, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim of 
service connection in light of all pertinent 
evidence and legal authority and addressing 
all relevant theories of entitlement.  If any 
benefit sought on appeal remains denied, the 
RO should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


